853 F.2d 926
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jimmy Lee JACKSON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 88-5144.
United States Court of Appeals, Sixth Circuit.
Aug. 3, 1988.

1
Before ENGEL, Chief Judge, MILBURN, Circuit Judge, and DAVID D. DOWD, District Judge.*

ORDER

2
The petitioner appeals pro se from the district court's judgment denying this motion to vacate.  28 U.S.C. Sec. 2255.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


3
A Memphis, Tennessee jury convicted Jackson of conspiracy to distribute heroin and aiding and abetting the distribution of heroin.  21 U.S.C. Sec. 846;  21 U.S.C. Sec. 841(a)(1) and 18 U.S.C. Sec. 2.  He received two concurrent ten year sentences and a five year special parole term.  This court affirmed the convictions on appeal.


4
The petitioner filed a motion to vacate which was initially denied by the district court.  On appeal, this court remanded the case for further consideration of the double jeopardy issue.  The district court held that the double jeopardy issue was without merit and again denied the motion.


5
Upon consideration of the record and the briefs, we agree with the conclusions of the district court for the reasons stated in its order.  Accordingly, the judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable David D. Dowd, U.S. District Judge for the Northern District of Ohio, sitting by designation